Citation Nr: 1815811	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative joint disease of the lumbosacral spine.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral rotator cuff tendonitis.    

3.  Entitlement to service connection for degenerative joint disease of the lumbosacral spine.
 
4.  Entitlement to service connection for bilateral rotator cuff tendonitis.
  
5.  Entitlement to service connection for degenerative joint disease of the neck.
   

REPRESENTATION

Veteran represented by:  New York State Division of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1958 to February 1961.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In December 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for degenerative joint disease of the lumbosacral spine, bilateral rotator cuff tendonitis, and degenerative joint disease of the neck are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The November 2008 rating decision that denied service connection for degenerative joint disease of the lumbosacral spine and bilateral rotator cuff tendonitis was not timely appealed and became final.  

2.  Evidence received since the November 2008 rating decision raises a reasonable possibility of substantiating the underlying claims for service connection for degenerative joint disease of the lumbosacral spine and bilateral rotator cuff tendonitis.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).    

2.  Evidence received since the November 2008 rating decision is both new and material and the claims for entitlement to service connection for degenerative joint disease of the lumbosacral spine and bilateral rotator cuff tendonitis are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist; therefore, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Manio v. Derwinksi, 1 Vet. App. 140, 145 (1991).

New evidence is evidence not previously submitted to agency decisionmakers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.         38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is a low one.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened.  See id. at 117-18.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.

The last prior final denial for the claims for service connection for degenerative joint disease of the lumbosacral spine and bilateral rotator cuff tendonitis was a November 2008 rating decision.  It is final because the Veteran did not file a notice of disagreement within one year of the rating decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Therefore, the Board looks to the evidence submitted since November 2008 for new and material evidence.  

When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In the November 2008 rating decision, the RO noted that the Veteran's service treatment records were silent as to diagnosis, complaint, or treatment of any injury affecting the lumbosacral spine or shoulders during active duty service.  Further, his post-service medical records did not show a diagnosis of a chronic condition, such as arthritis, related to the lumbosacral spine or shoulders within one year of discharge from service.  Accordingly, the claim was denied due to the lack of evidence showing an in-service incurrence or aggravation of an injury affecting the lumbosacral spine or shoulders during active military service.

The evidence received since November 2008 consists of lay statements, submitted in October 2013 and May 2015, by the Veteran contending that he was trained as a parachutist during service and that he experienced several hard or difficult landings during his training.  He described one particularly difficult landing during high winds, in which he was dragged along the ground by his partially open parachute for approximately 300 feet, repeatedly causing his body to hit the ground.  The Veteran contends that the injuries to his spine and shoulders may have been caused by difficult parachute jumps and landings, such as the one he described, during service.  The Veteran further elaborated on these assertions at his December 2017 video conference hearing.  The Board notes that for the purposes of reopening, the Veteran's credibility, as well as the credibility of his lay statements, is presumed.  See Justus, 3 Vet. App. at 513.     
As this credible evidence was not of record at the time of the November 2008 denial, and it tends to show the occurrence of an in-service event that may have contributed to the Veteran's current lumbosacral spine and shoulder disabilities, the Board finds the newly submitted evidence to be material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117.  Accordingly, the claims for entitlement to service connection for degenerative joint disease of the lumbosacral spine and bilateral rotator cuff tendonitis are reopened.       


ORDER

As new and material evidence has been received, the claims for entitlement to service connection for degenerative joint disease of the lumbosacral spine and bilateral rotator cuff tendonitis are reopened, and to this extent only, the appeal is granted.


REMAND

Concerning the Veteran's underlying claims for entitlement to service connection for degenerative joint disease of the lumbosacral spine and bilateral rotator cuff tendonitis, the Board finds that remand is necessary as the evidence of record is not sufficient to adequately adjudicate the Veteran's appeal.
  
Above, the Board reopened the Veteran's claims for service connection; however, in reviewing the claim on its merits the Board finds that the evidence relating to a nexus between the Veteran's described in-service injury and his current lumbosacral spine and bilateral shoulder disabilities insufficient to decide the claims, and therefore, a new VA examination and opinion is required.  

The Veteran was afforded a VA examination for his lumbosacral spine and shoulder conditions in March 2008.  The VA examiner determined that it is less likely than not that the Veteran's lumbosacral spine and bilateral shoulder conditions are due to service because there was no lumbosacral spine or shoulder injury event in service.  

In May 2015, the RO requested a VA doctor to provide a medical opinion in response to the Veteran's contentions that he injured his shoulders, lumbosacral spine, and neck during one particularly rough landing in which he was dragged by his parachute for several hundred feet.  The VA doctor responded, "[i]n my medical opinion, it would not be possible to sustain the Veteran's claimed injuries and not seek medical attention."  The doctor also noted that the Veteran did not report any musculoskeletal issues on his February 1961 separation examination.  

The Board finds the two medical opinions of record to be insufficient for adjudicative purposes.  The March 2008 opinion does not provide sufficient rationale for its conclusion.  Further, the May 2015 opinion is not only conclusory, but it does not attempt to provide a nexus or link between the Veteran's current musculoskeletal disabilities and military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As there is no adequate nexus opinion of record, the Board finds that a new examination and opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Snuffer, 10 Vet. App. at 403.  The new opinion should adequately consider the Veteran's lay statements attesting to in-service injuries caused by parachute jumps and hard landings.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  
     
Concerning the remaining issue on appeal, entitlement to service connection for degenerative joint disease of the neck, the Board notes that the record contains incomplete and conflicting medical evidence.  In October 2013, the Veteran submitted a statement from his regular VA physician, who opined that his current neck condition "may have been caused" by his military service.  In the statement, the physician referenced the in-service incident where the Veteran experienced a difficult landing and was dragged along the ground for 300 feet by his parachute.  However, the statement did not provide any supporting rationale and was speculative.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  In contrast, the May 2015 opinion, which the Board has already found to be conclusory, and therefore, inadequate, stated that it would not have been possible for the Veteran to sustain his claimed injuries in the parachuting accident and not seek medical attention.  In light of this conflicting medical evidence and the fact that the Veteran has never been afforded a VA examination for his neck disability, the claim must be remanded to afford the Veteran a medical examination and opinion.  McLendon, 20 Vet. App. at 79.  

Finally, at the December 2017 video conference hearing, the Veteran reported that he underwent back surgery at Mountainside Hospital in Caldwell, New Jersey when he was 40 years old, which would place the date sometime around 1979 or 1980.  He also reported that he was under the care of a chiropractor shortly after discharge from the military.  Review of the record does not show that medical records of his treatment by these providers have been associated with the claims file.  As this evidence may be relevant to the Veteran's claims for service connection, on remand, an attempt to obtain these records should be undertaken.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to any outstanding private treatment records relevant to the claims on appeal, to include chiropractic records and records pertaining to his back surgery at Mountainside Hospital as identified by the Veteran during the December 2017 Board hearing.  After obtaining the necessary authorization from the Veteran, the RO should make reasonable efforts to obtain any outstanding treatment records.

2.  Then, schedule the Veteran for a new VA examination with the appropriate medical professional to determine the nature and etiology of any diagnosed lumbosacral spine, bilateral shoulder, and neck disabilities.  The examiner must review the Veteran's entire claims file and that review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran.  Thereafter, the examiner should provide an opinion with respect to the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbosacral spine, bilateral shoulders, and/or neck disability was incurred in or caused by an in-service injury, event, or illness?  

The requested opinions must specifically address, and attempt to reconcile, the evidence of record, to include: the Veteran's lay statements and hearing testimony that his current disabilities may have been caused by hard landings while parachuting during service; the October 2013 statement from the Veteran's VA physician; peer-reviewed articles submitted by the Veteran discussing common parachuting injuries; and his relevant post-service medical records.    

In formulating the medical opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

3.  After ensuring compliance with the above, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


